           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

STEVEN J. RUBENSTEIN                                           PLAINTIFF

v.                      No. 3:18-cv-170-DPM

AMERICAN ACADEMY OF
ACTUARIES; and SOCIETY
OF ACTUARIES                                               DEFENDANTS

                               ORDER
     Rubenstein moves for more time to respond to the motions for
summary judgment. His request is timely on the Society's motion, but
untimely on the Academy's motion.        FED. R. CIV. P. 6(a);     LOCAL
RULE 7.2(b). He pleads his obligations in other related litigation. His
request, NQ 31, is granted. Rubenstein must respond to both motions
by 30 August 2019. In the future, Rubenstein must comply with LOCAL
RULE 6.2(b).
     So Ordered.


                                      D .P. Marshall Jr.
                                      United States District Judge

                                        I 3 ltv~ Sf   ;lOJ'}
